Citation Nr: 0427962	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had virtually continuous active service from 
January 1961 to July 1980, to include service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision from the 
Manchester, New Hampshire, and Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for the cause of the veteran's death.  

The appellant appeared and gave testimony before a Decision 
Review Officer at the RO in August 2003.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  During his lifetime the veteran was service-connected for 
residuals of a shrapnel wound of the left arm, manifested by 
retained foreign bodies, for which he had a noncompensable 
disability rating.  He had no other adjudicated service-
connected disabilities.

3.  The veteran died in April 2002.

5.  Sepsis, metastatic liver cancer, disseminated 
intravascular coagulopathy, and disseminated intravascular 
cardiomyopathy are the reported causes or contributory causes 
of the veteran's death.

6.  A service connected disease or disability did not cause 
or contribute to cause the veteran's death, and the diseases 
implicated in the veteran's death are not etiologically 
related to active military service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. §§ 1113, 
1116, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a 
claimant in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in July 2002, the RO notified the claimant 
of the evidence needed to substantiate her claim and offered 
to assist her in obtaining any relevant evidence.  The letter 
gave notice of what evidence the claimant needed to submit 
and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notice in this case was provided before the initial decision.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1.

In the letter the RO informed the claimant of the evidence 
she needed to submit.  The RO specifically requested that the 
claimant provide it with the name and address of the person, 
agency, or company who had records that would help the claim, 
as well as the approximate time frame covered by the records 
and the condition treated.

The Board finds that all relevant evidence has been obtained 
with regard to the claimant's claim.  The veteran's rebuilt 
service medical records are associated with the claims file, 
as are VA and private records dated in March and April 2001.  
There are no outstanding records that could be reasonably 
expected to substantiate the claim. 

Consistent with the VCAA, the RO obtained a medical opinion 
as to the likely causes of the veteran's death.

The Board finds that the claimant has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist her in 
the development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2003).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2003).  In addition, presumptive service 
connection is now warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Factual Background

The record shows that the veteran died in April 2002.  A 
death certificate dated in April 2002 indicates that he died 
of sepsis and metastatic liver cancer.  Disseminated 
intravascular cardiomyopathy was listed under other 
significant conditions.

At the August 2003 hearing, the appellant testified that she 
first became aware that the veteran had cancer on the day of 
his death.

The RO obtained a VA opinion on the veteran's cause of death 
in August 2003.  On reviewing the death certificate, the VA 
examiner determined that it was not in keeping with the 
information in the medical records.  The death certificate 
made reference to disseminated intravascular cardiomyopathy, 
which is not a diagnostic entity.  The cause of death is 
listed as sepsis, although here was no evidence in the 
records to indicate that a septicemic infection was present.  
The veteran's temperature had remained relatively normal and 
there was no identification of bacterial organisms in the 
blood stream.  The presence of intra-abdominal sepsis or 
abscess was not found on examination or on the CT scan.  The 
metastatic liver disease was listed as the cause of death.  
That was obviously present.  However, it was not shown that 
acute liver failure had occurred, although it likely was in 
progress.  The proper cause of death was likely due to 
disseminated intravascular coagulopathy, which may have been 
precipitated by the extensive adenocarcinoma metastases in 
his liver. 

The examiner concluded that a biopsy of the liver performed 
in March 2002 indicated that the veteran had a poorly 
differentiated adenocarcinoma that had infiltrated his liver.  
While that had an ominous prognosis, there was considerable 
question as to whether it was directly responsible for the 
acute phenomena that terminated in his death.  

The examiner opined that it was more likely that the veteran 
died from disseminated intravascular coagulopathy and its 
multiple complications and that the adenocarcinoma 
infiltrating his liver was a contributing cause.  The primary 
site of the adenocarcinoma is not known, since time between 
diagnosis and death did not permit investigative measures.  
Also, the veteran's wife did not permit an autopsy, which 
would have likely disclosed the primary site of the 
adenocarcinoma.

Discussion

There is no medical evidence indicating that any of the 
veteran's possible causes of death were present in service or 
manifest within one year thereafter.  There is no medical 
evidence or document that suggests, much less indicates, that 
the conditions were present during service or within one year 
after separation from service.  

Although appellant maintains that the veteran's cause of 
death was related to the veteran's exposure to Agent Orange, 
she has not alleged specifically that metastatic liver cancer 
or intravascular coagulopathy was present in service, or 
within one year thereafter.

There is also no evidence, or contention that the service 
connected shrapnel wound played any role in his death.

Instead, the appellant primarily contends that the veteran 
developed metastatic liver cancer due to Agent Orange 
exposure during the Vietnam War.  

As a veteran with Vietnam service, he is presumed to have 
been exposed to Agent Orange.  However, neither liver cancer, 
nor any of the other conditions implicated in his death are 
listed among the diseases presumptively due to Agent Orange.

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect metastatic liver 
cancer does not preclude the appellant from establishing such 
a relationship.  However, to do so, the appellant must submit 
competent medical evidence to support her assertion.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the 
appellant has not provided a persuasive medical opinion in 
support of such a relationship.  

The appellant's assertion that the veteran's cause of death 
was related to exposure to Agent Orange or was otherwise 
related to his active service lacks any probative value since 
she is a lay party without any medical expertise.  The Court 
has held that a lay person can provide probative eye-witness 
evidence of visible symptoms, however, a lay person can not 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In summary, the Board finds that the evidence of record 
establishes that the veteran's metastatic liver cancer and 
intravascular coagulopathy had its onset many years after 
service and there is no competent evidence that it is related 
to exposure to Agent Orange in service.  In the absence of 
competent evidence otherwise, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt doctrine is not for application, and the claim is 
denied.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



